Citation Nr: 0417998	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  02-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for heat stroke residuals.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Fiancé


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel


REMAND

On April 21, 2003, the Board of Veterans' Appeals (Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

In light of the Federal Circuit Court's decision and other 
policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  Ask the National Personnel Records 
Center (NPRC) for the veteran's reserve 
medical and personnel records for his 
service in the Missouri Army National 
Guard for the period from his discharge 
from active duty in April 1973 to 
separation from the reserve component in 
December 1985.  Ask NPRC to search for 
separately-filed records from a field 
hospital or medical facility, which would 
have served reserve and/or service 
members, assigned to duty at 
Grafenwoeher, Germany, in July 1984.  If 
NPRC is unable to locate records for the 
veteran, the Department of the Army; 
Office of the Adjutant General; United 
States Army Reserve Components Personnel 
and Administration Center, St. Louis, 
Missouri, should be contacted to attempt 
to verify the exact dates of the 
veteran's ACDUTRA and INACDUTRA service 
between April 1973 and December 1985, and 
obtain reserve medical and personnel 
records during this time.  If the Army 
Personnel Records Center is unable to 
locate any records, contact the 
commander of the veteran's National 
Guard unit, Company C, 203rd Engineering 
Battalion, (Cbt Hv), Missouri National 
Guard, or the Adjutant General for the 
Missouri National Guard, State 
Headquarters, 2302 Militia Drive, 
Jefferson City, MO 65101-1202, and 
request medical and personnel records 
for the veteran between April 1973 and 
December 1985.  

2.  Ask the veteran to identify any VA 
Medical Center at which he believes he 
may have been treated for heat stroke 
residuals or head injury during the 
period from 1986 to 1997.  Obtain the 
veteran's medical records for the 
relevant period from each VA Medical 
Center the veteran identifies.  Please 
obtain following type(s) of records:  
Notes, Discharge Summaries, Consults, 
Procedures, Imaging (X-Ray, MRI, CT 
scan).

3.  Ask the veteran to identify any 
private (non-VA) provider of medical 
treatment for heat stroke residuals or a 
head injury for the period from 1986 to 
1997, including any private physician, 
clinic, hospital, HMO, or employer 
medical plan.  The veteran should 
specifically be requested to identify the 
hospital where he was taken for medical 
treatment, including stitches, due to a 
head injury from being beaten with a 
garden rake in 1990.  Obtain records from 
each health care provider the veteran 
identifies.  

4.  Ask the veteran if he is able to 
identify any employer after his active 
duty service since 1973 for whom he has 
or can obtain an address, including any 
employer in the oil fields.  If the 
veteran identifies any employer with an 
address, ask the employer whether any 
medical records regarding the veteran are 
available, or whether there are any 
records that might identify any medical 
provider who treated the veteran prior to 
1997.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


